Stacy, J.,
concurring in result: If all the school districts of Guilford County (exclusive of those in High Point Township and the city of Greensboro) wish to pool their resources by levying a uniform tax, throughout the entire territory, for the support and maintenance of all the schools in the respective districts, and thus equalize the educational advantages and opportunities in the different sections of the county, there would seem to be no constitutional barrier to such a course, where, as in the present case, it has been sanctioned and approved, under legislative authority, by a favorable vote of all the people affected. In principle, this is not unlike the levy of a State tax for the purpose of creating a “State Public School Fund,” and a “Special Building Fund,” to be used, in each instance, as an equalizing fund, and to be apportioned among the different counties of the State, as provided by Public Laws 1921, chs. 146 and 147, respectively. Lacy v. Bank, 183 N. C., 373; Board of Education v. Comrs., 182 N. C., 571.
It will be observed that the act of the Legislature in question is not in conflict with Art. II, sec. 29, of the Constitution, for it nowhere undertakes to establish a new school district or to change the lines of any of the old districts already existing. Burney v. Comrs., ante, 274. In re Harris, 183 N. C., 633. Further, it will be noted that the districts to be benefited, taken in their entirety, are coterminous with the territory to be taxed. Hill v. Lenoir County, 176 N. C., 572; Hood v. Sutton, 175 N. C., 100; Faison v. Comrs., 171 N. C., 415; Keith v. Lockhart, 171 N. C., 459.
The question as to whether the creditors of the respective school districts could insist upon the original tax levies in said districts is not before us for decision. Smith v. Comrs., 182 N. C., 149, and cases there cited. But, from what is now apparent, it would seem that the full equivalent of said original tax levies, if not more, has been provided by the one uniform levy throughout the enlarged taxing territory. Port of Mobile v. Watson, 116 U. S., 289 (29 L. Ed., 620).
For these reasons, I concur in the result.